Exhibit 10.1



EMPLOYMENT AGREEMENT


This employment agreement (“Agreement”), dated as of September 30, 2010 is
between Universal Insurance Holdings, Inc. (“Company”) and George R DeHeer
(“Executive”) and replaces any and all prior employment agreements and
understandings between the parties.
 
WHEREAS, the parties wish to establish the terms of Executive’s continued
employment with the Company.
 
Accordingly, the parties agree as follows:
 
1.           Employment and Acceptance.  The Company will employ Executive, and
Executive will accept employment, subject to the terms of this Agreement, as of
October 1, 2010 (“Effective Date”).
 
2.           Term.  Subject to earlier termination pursuant to Section 5, this
Agreement and the employment relationship hereunder will continue from the
Effective Date until September 30, 2013 and will automatically renew for
successive one (1)-year intervals thereafter unless either party gives at least
60 days advance written notice prior to the Term’s expiration to the other that
it does not wish to extend the Term.  As used in this Agreement, the “Term”
means the period beginning on the Effective Date and ending on the date
Executive’s employment terminates in accordance with this Section 2 or Section
5.  In the event that Executive’s employment terminates, the Company’s
obligation to continue to pay all Base Salary and other benefits then accrued
will terminate except as may be provided for in Section 5.
 
3.           Duties and Title.
 
3.1              Title.  The Company will employ Executive to render full-time
services to the Company, its parent, its subsidiaries and its affiliates
(singularly, “Related Company” or collectively, “Related Companies”).  The
Company will employ Executive as its Chief Financial Officer and Principal
Accounting Officer at its principal place of business in Ft. Lauderdale, Florida
or such other location as the Company may establish within a 50 mile radius of
its present location.
 
3.2              Duties.  Executive will have such authority and
responsibilities as are generally understood to be those of a person in those
capacities and will perform such duties as the Company or its Officers may
assign.  Executive will devote all Executive’s full working-time and attention
to the performance of such duties and to the promotion of the Company’s or a
Related Company’s business and interests.
 
3.3              Other Business Activities.  Executive may not engage in any
activity that conflicts with the Company’s or a Related Company’s interests or
would materially interfere with the performance of Executive’s duties to the
Company, as determined by the Company in its sole discretion.  Executive may not
hold, directly or indirectly, an ownership interest of more than 2% in any
entity which competes with the Company or a Related Company, as determined by
the Company in its sole discretion.
 


 
 

--------------------------------------------------------------------------------

 
Employment Agreement
George R. DeHeer
September 2010
Page 2 of  9




4.           Compensation and Benefits by the Company.  As compensation for all
services rendered pursuant to this Agreement, the Company will provide Executive
the following during the Term:
 
4.1              Base Salary.  The Company will pay Executive an annual base
salary of $300,000, payable in accordance with the Company’s customary payroll
practices.  The Base Salary may be subject to adjustment, after the initial
term, as determined by the Company in its sole discretion.  For purposes of this
Agreement, “Base Salary” means Executive’s base salary as adjusted.
 
4.2              Annual Bonus.  For each fiscal year during the Term, Executive
may be awarded an annual bonus as determined by the Company in its sole
discretion (“Annual Bonus”).
 
4.2.1           Continued Employment.  Executive’s employment with the Company
must continue through the date any Annual Bonus is paid.
 
4.3              Participation in Executive Benefit Plans.  Executive is
entitled, if and to the extent eligible, to participate in the Company’s benefit
plans generally available to the Company’s employees in similar
positions.  Executive is eligible to participate in the Company’s equity
incentive plans, including the 2009 Omnibus Incentive Plan, at the Company’s
sole discretion.
 
4.4              Insurance.  During the Term, the Company will pay applicable
premiums on a $1,000,000 term life insurance policy on the Executive payable to
the Executive’s designee.
 
4.5              Vacation.  Executive will receive 21 days of paid vacation per
fiscal year.  Unused vacation days provided for in this Agreement will be
forfeited at the end of each fiscal year, but unused vacation days accrued prior
to the Effective Date of this Agreement shall not be forfeited.  Executive is
not entitled to payment for unused vacation days upon the termination of
employment.  Notwithstanding the foregoing, for the fiscal year containing the
Effective Date, Executive will receive 21 days of paid vacation; provided,
however, that previously used vacation during the year shall be credited against
the foregoing.
 
4.6              Expense Reimbursement.  Executive will receive reimbursement
for all appropriate business expenses Executive incurs in connection with
Executive’s duties under this Agreement in accordance with the Company’s
policies as in effect from time to time.
 
4.7              Car Allowance.  During the Term, the Company will pay Executive
a monthly car allowance of $500 for the purposes of obtaining and maintaining an
automobile to facilitate the performance of Executive’s duties.
 


 
 

--------------------------------------------------------------------------------

 
Employment Agreement
George R. DeHeer
September 2010
Page 3 of  9




5.           Termination of Employment.
 
5.1              Payment Upon Termination.  If Executive’s employment terminates
for any reason, Executive will receive, within 30 days of termination, a lump
sum cash payment equal to (1) accrued but unpaid Base Salary through the date of
termination, (2) accrued but unused vacation days prorated on an annual basis
through the date of termination,  (3) any employee benefits Executive may be
entitled to pursuant to the Company’s employee benefit plans through the date of
termination, (4) expenses reimbursable under Section 4.5 incurred but not yet
reimbursed to Executive through the date of termination.
 
5.2              Payment Upon Termination Without Cause.  If during the Term the
Company terminates Executive’s employment without Cause (which may be done at
any time without prior notice), within 30 days of termination Executive will
receive, in addition to the payment specified in Section 5.1, a lump-sum cash
payment equal to Executive’s Base Salary for a period equal to the remaining
Term of the Agreement and a lump-sum cash payment calculated to be  sufficient
to reimburse Executive out-of-pocket costs of COBRA insurance coverage for a
period of up to 12 months from the date of such termination, provided Executive
executes (without revocation) a valid release agreement in a form reasonably
acceptable to the Company.  The Company will have no obligation to provide the
benefits set forth in this Section 5.2 in the event that Executive breaches the
provisions of Section 6.  For purposes of this Agreement, “Cause” means, as
determined by Company (or its designee), (1) Executive’s material breach of
Executive’s obligations or representations under this Agreement, (2) Executive’s
arrest for, conviction of or plea of nolo contendere to a felony, (3)
Executive’s acts of dishonesty resulting or intending to result in personal gain
or enrichment at the Company’s or a Related Company’s expense, (4) Executive’s
fraudulent, unlawful or grossly negligent conduct in connection with Executive’s
duties under this Agreement, (5) Executive’s engaging in personal conduct which
seriously discredits or damages the Company or a Related Company,
(6) contravention of the Company’s specific lawful directions or continuing
inattention to or continuing failure to adequately perform the duties described
under Section 3.2, (7) Executive’s material breach of the Company’s manuals,
written policies, codes or procedures, (8) initiation of a regulatory inquiry,
investigation or proceeding regarding Executive’s performance of duties on the
Company’s behalf if independent counsel, taking into account the relevant
circumstances, concludes and advises the Company that such termination is in the
best interests of the Company, or (9) breach of Executive’s covenants set forth
in Section 6 below before termination of employment.  A termination for Cause is
effective immediately or on such other date set forth by the Company.
 
5.3           Payment Upon Termination for Good Reason.  If during the Term
Executive terminates Executive’s employment for Good Reason, within 30 days of
termination Executive will receive, in addition to the payment specified in
Section 5.1, a lump-sum cash payment equal to Executive’s Base Salary for a
period equal to the remaining Term of the Agreement, provided Executive executes
(without revocation) a valid release agreement in a form reasonably acceptable
to the Company.  The Company will have no obligation to provide the benefits set
forth in this Section 5.3 in the event that Executive breaches the provisions of
 


 
 

--------------------------------------------------------------------------------

 
Employment Agreement
George R. DeHeer
September 2010
Page 4 of  9


 
Section 6.  For purposes of this Agreement, “Good Reason” means, without
Executive’s consent, the Company’s material breach of the Agreement.  Executive
must notify the Company in writing within 30 days of the occurrence of any
breach constituting Good Reason.  Executive must give the Company 30 days
following receipt of such written notice to cure the breach.
 
5.4              Termination Because of Death.  If Executive’s employment
terminates because of Executive’s death, within 30 days of termination
Executive’s legal representatives will receive, in addition to the payments
specified in Section 5.1, a lump-sum cash payment equal to Executive’s unpaid
Base Salary from the date of termination through the last day of the month in
which Executive’s death occurred and any employee benefits Executive may be
entitled to pursuant to the Company’s employee benefit plans through such
period.
 
5.5              Termination Because of Disability.  The Company may terminate
Executive’s employment because of Executive’s Disability.  For purposes of this
Agreement, “Disability” means a determination by the Company that, as a result
of a physical or mental injury or illness, Executive is unable to perform the
essential functions of Executive’s job with or without reasonable accommodation
for a period of 90 consecutive days or 60 days in any six (6)-month period.
 
6.           Restrictions and Obligations of Executive.
 
6.1              Non-Disparagement.  Executive will not at any time (whether
during or after the Term) publish or communicate to any person or entity any
Disparaging remarks, comments or statements concerning the Company or a Related
Company, and their respective present and former members, partners, directors,
officers, shareholders, employees, agents, attorneys, successors, assigns,
clients and agents.  “Disparaging” remarks, comments or statements are those
that impugn the character, honesty, integrity or morality or business acumen or
abilities in connection with any aspect of the operation of business of the
individual or entity being disparaged.
 
6.2              Confidentiality.  During the course of Executive’s employment,
Executive has had and will have access to certain trade secrets and confidential
information relating to the Company and the Related Companies which is not
readily available from sources outside the Company.  The parties agree that the
business in which the Company engages is highly sales-oriented and the goodwill
established between Executive and the Company’s customers and potential
customers is a valuable and legitimate business interest worthy of protection
under this Agreement.  Executive recognizes that, by virtue of Executive’s
employment by the Company, Executive is granted otherwise prohibited access to
the Company’s confidential and proprietary data which is not known to its
competitors and which has independent economic value to the Company and that
Executive will gain an intimate knowledge of the Company’s reinsurance business
and its policies, customers, employees and trade secrets, and of other
confidential, proprietary, privileged or secret information of the Company and
its clients (collectively, all such nonpublic information is referred to as
“Confidential Information”).  This Confidential Information includes, but is not
limited to, data relating to the Company’s marketing and servicing programs,
procedures and techniques,
 


 
 

--------------------------------------------------------------------------------

 
Employment Agreement
George R. DeHeer
September 2010
Page 5 of  9


 
business, management and personnel strategies, analytic tools and processes, the
criteria and formulae used by the Company in pricing its insurance products and
claims management, loss control and information management services, the
Company’s computer system, reinsurance marketing program and the skill of
marketing and selling products, the structure and pricing of special reinsurance
products or packages that the Company has negotiated with various underwriters,
lists of prospects, customer lists and renewals, the identity, authority and
responsibilities of key contacts at clients’ accounts, the composition and
organization of clients’ business, the peculiar risks inherent in a client’s
operations, highly sensitive details concerning the structure, conditions and
extent of a client’s existing insurance and reinsurance coverages, policy
expiration dates and premium amounts, commission rates, risk management service
arrangements, loss histories and other data showing clients’ particularized
insurance requirements and preferences.
 
Except as required by law or an order of a court or governmental agency with
jurisdiction, Executive will not, during the Term or any time thereafter,
disclose any Confidential Information, directly or indirectly, to any person or
entity for any reason or purpose whatsoever, nor will Executive use it in any
way.  Executive will take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft.  Executive understands and agrees that Executive will acquire no rights
to any such Confidential Information.
 
At the Company’s request from time to time and upon the termination of
Executive’s employment for any reason, Executive will promptly deliver to the
Company all copies and embodiments, in whatever form, of all Confidential
Information in Executive’s possession or within Executive’s control (including,
but not limited to, memoranda, records, notes, plans, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential
Information) irrespective of the location or form of such material.  If
requested by the Company, Executive will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.
 
6.3              Non-Solicitation or Hire.  During the Term and for a period of
one (1)-year following the termination of Executive’s employment for any reason,
Executive will not directly or indirectly solicit or attempt to solicit or
induce, directly or indirectly, (1) any party who is a client, customer or
policyholder of the Company or a Related Company, or who was a client, customer
or policyholder of the Company or a Related Company at any time during the one
(1)-year period immediately prior to the date of termination, for the purpose of
marketing, selling or providing to any such party any services or products
offered by or available from the Company or a Related Company and (2) any
employee of the Company or a Related Company or any person who was an employee
of the Company or a Related Company during the one (1)-year period immediately
prior to the date Executive’s employment terminates to terminate such employee’s
employment relationship with the Company or a Related Company, in either case,
to enter into a similar relationship with Executive or any other person or any
entity in competition with the Company or a Related Company.  During the Term
and for a period of one (1)-year following the termination of Executive’s
employment for any reason, Executive will not enter
 


 
 

--------------------------------------------------------------------------------

 
Employment Agreement
George R. DeHeer
September 2010
Page 6 of  9


 
into an employment relationship, directly or indirectly, with any employee of
the Company or a Related Company or any person who was an employee of the
Company or a Related Company during the one (1)-year period immediately prior to
the date Executive’s employment terminates.
 
6.4              Non-Competition.  During the Term and for a period of one
(1)-year following the Executive’s termination of employment for any reason,
Executive will not, whether individually, as a director, manager, member,
stockholder, partner, owner, employee, consultant or agent of any business, or
in any other capacity, other than on behalf of the Company or a Related Company,
organize, establish, own, operate, manage, control, engage in, participate in,
invest in, permit Executive’s name to be used by, act as a consultant or advisor
to, render services for (alone or in association with any person, firm,
corporation or business organization) or otherwise assist any person or entity
that engages in or owns, invests in, operates, manages or controls any venture
or enterprise which engages or proposes to engage in any business conducted by
the Company or a Related Company during the one (1)-year period immediately
prior to the date Executive’s employment terminates; provided, however, that in
the event of termination of Executive’s employment by the Company to which
Section 5.2 applies this non-competition provision shall terminate on the
expiration of the Term as initially contemplated or as extended pursuant to
Section 2.; and, further provided, that in the event of termination of
Executive’s employment by the Company to which Section 5.2 applies and after
such termination the Company fails to comply with its obligations under Section
5.2, this non-competition provision shall terminate immediately upon the
Company’s failure to provide Executive with the payments specified in Section
5.1, which include a lump-sum cash payment equal to Executive’s Base Salary for
a period equal to the remaining Term of the Agreement or a lump-sum cash payment
calculated to be  sufficient to reimburse Executive out-of-pocket costs of COBRA
insurance coverage for a period of up to 12 months from the date of such
termination and Executive will not be required to execute a release agreement
during such period that the Company is in default.
 
6.5              Company Policies.  During the Term and all periods thereafter,
Executive will remain in strict compliance with the Company’s policies and
guidelines, including the Company’s code of business conduct or code of ethics.
 
7.           Representations and Warranties by Executive.  Executive represents
and warrants the following:
 
7.1           Skills and Competencies.  Any resume, employment history or
related information directly or indirectly provided by Executive to the Company,
whether orally or in writing, is true, complete and accurate in all
respects.  Further, Executive is qualified by education and experience to
perform the duties contemplated by this Agreement.
 
7.2           Absence of Restrictions.  Executive is not a party to or subject
to any restrictive covenants, legal restrictions or other agreements in favor of
any entity or person which would in any way preclude, inhibit, impair or limit
Executive’s ability to perform Executive’s obligations under this Agreement,
including, but not limited to, non-competition agreements, non-solicitation
agreements or confidentiality agreements.  Further, Executive shall
 


 
 

--------------------------------------------------------------------------------

 
Employment Agreement
George R. DeHeer
September 2010
Page 7 of  9


 
hold harmless the Company and any Related Company and indemnify it against any
and all costs, including costs of counsel, incurred in connection with any
action, threat, or negotiation, asserting any limitation on Executive’s
performance of obligations or duties under this Agreement.
 
7.3           Absence of Litigation.  Within the 5-year period ending on the
Effective Date, Executive has not been involved in any proceeding, claim,
lawsuit or investigation alleging wrongdoing by Executive in connection with any
prior employer before any court or public or private arbitration board or panel.
 
8.           Remedies; Specific Performance.  The parties acknowledge and agree
that Executive’s breach or threatened breach of any of the restrictions set
forth in Section 6 will result in irreparable and continuing damage to the
Company and the Related Companies for which there may be no adequate remedy at
law and that the Company and the Related Companies are entitled to equitable
relief, including specific performance and injunctive relief as remedies for any
such breach or threatened or attempted breach.  Executive consents to the grant
of an injunction (temporary or otherwise) against Executive or the entry of any
other court order against Executive prohibiting and enjoining Executive from
violating, or directing Executive to comply with, any provision of Section
6.  Executive also agrees that such remedies are in addition to any and all
remedies, including damages, available to the Company and the Related Companies
against Executive for such breaches or threatened or attempted breaches.  In
addition, without limiting the Company’s and the Related Companies’ remedies for
any breach of any restriction on Executive set forth in Section 6, except as
required by law, Executive is not entitled to any payments set forth in Section
5.2 if Executive has breached the covenants contained in Section 6.  Executive
will immediately return to the Company any such payments previously received
under Section 5.2 upon such a breach and, in the event of such breach, the
Company will have no obligation to pay any of the amounts that remain payable by
the Company under Section 5.2.
 
9.           Code Section 409A.  Notwithstanding anything herein to the
contrary, any payments to be made to Executive under this Agreement shall be
made in accordance with Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”).  If the Company determines that Executive is not a “specified
employee” as defined in Section 409A of the Code as of the date of Executive’s
termination, no payment described in Section 5.2 will be paid earlier than the
date on which Executive incurs a “separation from service” as that term is
defined in Section 409A of the Code.  If the Company determines that Executive
is a specified employee as of the date of Executive’s termination, no payment
described in Section 5.2 will be paid earlier than the date that is six (6)
months after the date on which Executive incurs a separation from service, but
will be paid during the calendar year following the year in which the
termination occurs and within 30 calendar days of the earliest possible date
permitted under Section 409A of the Code.
 
10.         Notice.  For purposes of this Agreement, all notices and other
communications will be in writing and will be deemed to have been duly given
when delivered

 
 
 

--------------------------------------------------------------------------------

 
Employment Agreement
George R. DeHeer
September 2010
Page 8 of  9


 
or when mailed by United States registered or certified mail, return receipt
requested, first-class postage prepaid, addressed as follows:
 
If to Executive:
 
If to the Company:
George R. DeHeer
15965 SW 4 Street
Pembroke Pines, Florida 33027
­­­­­­­­­­­­­­­­­­­­­­­
1110 West Commercial Boulevard
Fort Lauderdale, Florida 33309
Attn:  Janet Conde
 

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 10, except that notices of any change of address
is effective only upon actual receipt.
 
11.           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.
 
12.           Waiver and Amendments.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance.  No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
 
13.           Governing Law:  This Agreement will be governed and construed in
accordance with the laws of the State of Florida applicable to agreements made
and not to be performed entirely within such state, without regard to conflicts
of laws principles.
 
14.           Venue.  The parties agree that the exclusive venue for any
litigation relating to this Agreement will be the state courts located in
Broward County, Florida and the United States District Court, Southern District
of Florida, Fort Lauderdale Division in Broward County, Florida.   The parties
waive any rights to object to venue as set forth herein, including any argument
of inconvenience for any reason.
 
15.           Assignability by the Company and Executive.  The Company may
assign this Agreement, and the rights and obligations hereunder, at any time.
Other than to the extent provided in Section 5.4, Executive may not assign this
Agreement or the rights and obligations hereunder.
 
16.           Counterparts.  This Agreement may be executed in counterparts,
each of which will be deemed an original but all of which will constitute one
and the same instrument.
 
17.           Headings.  The headings in this Agreement are for convenience of
reference only and will not limit or otherwise affect the meaning of terms
contained herein.

 
 
 

--------------------------------------------------------------------------------

 
Employment Agreement
George R. DeHeer
September 2010
Page 9 of  9


 
18.           Severability.  If any term, provision, covenant or restriction of
this Agreement, or any part thereof, is held by a court of competent
jurisdiction of any foreign, federal, state, county or local government or any
other governmental, regulatory or administrative agency or authority to be
invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
will remain in full force and effect and will in no way be affected or impaired
or invalidated.  If any court determines that any of such covenants, or any part
thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court will reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable.  Executive acknowledges
that the restrictive covenants contained in Section 6 are a condition of this
Agreement and are reasonable and valid in temporal scope and in all other
respects.
 
19.           Tax Withholding.  The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
Company’s opinion to satisfy all obligations for the payment of such withholding
taxes.
 


 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.
 
 


EXECUTIVE
  /s/ George R. De Heer                                               
George R. De Heer
 
 
UNIVERSAL INSURANCE HOLDINGS, INC.
 
 
By:           /s/ Sean P. Downes                                    
                                                                           
Name:  Sean P. Downes                                             
Title:    COO                                                                 







 

